277 F.2d 687
107 U.S.App.D.C. 335
Daniel BERLOFF, Appellantv.Sumner G. WHITTIER, Administrator of Veterans Affairs, etal., Appellees.
No. 15031.
United States Court of Appeals District of Columbia Circuit.
Argued April 7, 1960.Decided April 21, 1960.

Mr. Andrew L. Geisler, Washington, D.C., for appellant.
Miss Doris H. Spangenburg, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellees.  Mr. Nathan J. Paulson, Asst. U.S. Atty., also entered an appearance for appellees.
Before Mr. Justice BURTON, retired,1 and BAZELON and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the District Court granting defendants' (appellees') motion for summary judgment and dismissing the complaint in a suit for restoration to civil service employment.  The record discloses no denial of procedural rights.


2
Affirmed.



1
 Sitting by designation pursuant to 28 U.S.C. 294(a)